Title: To John Adams from Lucien Hauteval, 26 August 1798
From: Hauteval, Lucien
To: Adams, John


				 >Duplicata
					Monsieur Le Président
					Paris ce 9. fructidor An 6.
				
				J’ai été trop favorablement accueilli dans les Etats unis pour l’oublier jamais. j’ai cherché à donner aux Américains un témoignage assuré de ma gratitude en employant mes foibles moyens pour rapprocher le Directoire Executif de france du Gouvernement fédéral. A ces éfforts aux quels vous applaudirez, je l’éspere, je viens d’en joindre un nouveau, en rompant publiquement le silence, pour offrir aux Américains quelques réflexions qui peuvent être utiles dans la conjoncture présente. C’est a vous seul, Monsieur le Président, que j’en adrèsse des exemplaires. j’ai cru vous devoir cette défférence; et je desire que vous jugiez assez bien de mon opinion comme français ami du Gouvernement et du Peuple Américain, pour que vous en donniez publication. Reçevez l’assurance de ma haute estime et de ma parfaite Consideration. 
				
					L: Hauteval
				
				
			